Citation Nr: 1017236	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.  

This Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the Las Vegas VA Office in 
April 2005.  A transcript of the hearing is of record.  

This matter was previously before the Board in August 2005, 
at which time it was remanded for further development.  This 
matter was again remanded by the Board in August 2008 for 
further development.  


FINDINGS OF FACT

1.  Peripheral neuropathy of service origin has not been 
demonstrated.  

2.  Anemia of service origin has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  

2.  Anemia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as primary 
anemia, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.


Peripheral Neuropathy

The Veteran maintains that he currently has peripheral 
neuropathy which had its origins in service, to include as a 
result of medications, including INH therapy, received while 
in service.  

Treatment records received in conjunction with the Veteran's 
claim reveal that at the time of a January 2003 VA 
neurological consult, the Veteran reported developing 
numbness in the palms and fingers of both hands after INH 
treatment in 1983, also to include the lateral portion of the 
feet in toes four and five.  The Veteran indicated that this 
was chronic and daily and there was no waxing or waning or 
change in it.  The Veteran reported that by 1988-1989 he had 
developed increased numbness in fingers three and four, 
bilaterally.  By 1991, he noted having developed numbness up 
the forearms, bilaterally, in the medial/ulnar aspect.  By 
1993, it had occurred in the medial aspect of the upper arms.  
The Veteran stated that the numbness had increased in 
intensity since 1996.  He also noted weakness in his right 
hands since 2001, which caused him to start dropping things.  

Neurological examination revealed normal tone in the upper 
and lower extremities.  Sensory examination revealed 
decreased pin to the knees, bilaterally, in a stocking 
distribution, decreased pin to the proximal upper arms, 
bilaterally, in a glove distribution, and no ring finger 
splitting.  

It was the examiner's assessment that the Veteran had a 
history of paresthesias in the upper and lower extremities 
since 1983 related to INH use, then with increasing 
paresthesias starting in 1988-89 in the upper extremities, 
pain developing in the upper and lower extremities in 1996, 
and weakness developing in the right hand in 2001, and 
perhaps in the feet since 1985.  He indicated that he 
suspected that the Veteran's discomforts were actually 
multifactorial, due in part to a peripheral neuropathy 
originally induced by the INH, along with ulnar nerve damage 
in 1985 due to an injury to his ulnar nerve in his left upper 
extremity compounded by probable bilateral carpal tunnel 
syndrome, and perhaps a left-sided chronic cervical 
radiculopathy affecting the left upper extremity.  EMG/NCV 
testing was to be ordered.  

The Veteran underwent EMG/NCV testing in March 2003.  Testing 
revealed a normal nerve conduction study in all extremities 
except for a mild decrease in amplitude of the left sural 
nerve.  

In an April 2003 neurological consultation note, it was 
observed that the Veteran had a history of paresthesias in 
the upper and lower extremities, with a negative workup so 
far.  The VA physician stated that he still suspected that 
this was multifactorial in etiology including old injury from 
INH and also perhaps very early carpal tunnel syndrome.  

At his April 2005 hearing, the Veteran reported that he had 
continuous numbness and tingling in his arms and legs which 
began after the inservice INH therapy.  

In conjunction with the August 2005 Board remand, the Veteran 
was afforded a VA general medical examination in August 2005.  
The examiner noted that the claims folder was available and 
had been reviewed.  Physical examination revealed that 
cranial nerves II-XII were normal.  Deep tendon reflexes were 
2+ in all four extremities.  Touch sensation was normal in 
all four extremities.  The examiner indicated that peripheral 
neuropathy at the time of examination was negative.  He 
stated that as peripheral neuropathy could exist with 
subjective symptoms with no objective findings, the 
peripheral neuropathy could not be ruled out.  He indicated 
that in case it was present, it was at least as likely not 
related to his prior INH therapy.  The examiner further 
indicated that it should be noted that the Veteran did not 
fall into one of the groups in which peripheral neuropathy 
was likely to happen.  This group consisted of people who 
were malnourished, people who abused alcohol, had hyperemia, 
or had diabetes.  

The Veteran was afforded a VA neurological examination in 
September 2006.  The examiner noted that the Veteran was 
exposed to tuberculosis in 1983 and was treated with INH 
therapy from August 1983 to May 1984.  At the time he was 
given INH he was not given pyridoxine.  He subsequently 
developed numbness in the arms and hands as well as the 
bilateral lower extremities.  The time of onset was difficult 
to define but he continued to have difficulty of this 
variety.  The Veteran also reported that his hands would fall 
asleep at night.  He noted that this problem had been present 
for a number of years and that the diffuse body numbness was 
present for years before that.  The Veteran stated that 
weakness was present in both upper extremities and that he 
tended to drop things.  Lower extremity weakness was also 
present.  The Veteran also reported experiencing a number of 
episodes of stiffness and an inability to move upon waking.  
This occurred once a month.  

Physical examination revealed sensory examination to touch 
was symmetrically intact.  Pain response revealed that the 
Veteran was able to detect the acute response of a pin on the 
dorsum of all fingers and through the dorsum of the wrist and 
into the forearms.  The responses were symmetrical.  Lower 
extremity evaluation revealed intact pain responsivity in all 
toes.  There was extension of normal responses to the dorsum 
of the foot and normal responses extended through the lower 
leg past the knees.  Deep tendon reflexes were hypoactive in 
the upper extremities and barely elicited even with 
reinforcement.  The patellar reflex was minimal.  No 
pathological signs were detected.  Motor examination revealed 
symmetrical bulk and tone.  No abnormal movements were seen.  

The examiner noted that INH might be associated with 
peripheral neuropathy when pyridoxine was not provided.  
However, the onset and sustained symptomatology would be 
generally unusual.  When the medication was discontinued, 
gradual improvement to resolution would be anticipated.  The 
examiner stated that there was no neurological examination 
evidence of peripheral neuropathy.  

In conjunction with the August 2008 Board remand, the Veteran 
was afforded an additional VA examination in December 2008.  
The examiner indicated that the claims folder was available 
for review.  The examiner noted that the Veteran was afforded 
INH therapy while in service.  He stated that he had symptoms 
of bilateral low burning pain in both deltoid arms and thighs 
as well as the left foot.  He described this as a burning 
sensation and numbness.  Following physical examination, the 
examiner indicated that the Veteran did not have any signs of 
peripheral neuropathy.  He reported that EMG/NCV testing was 
being ordered.  

EMG/NCV testing performed later that month revealed no 
evidence of neuropathy, myopathy, or radiculopathy in any of 
the extremities.  

In a December 19, 2008, addendum, the VA examiner indicated 
that the EMG/NCV testing was normal and that the Veteran had 
no evidence of peripheral neuropathy.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
competent evidence, consisting of treatment records and the 
results of the VA examinations, is to the effect that the 
Veteran does not have peripheral neuropathy for which service 
connection may be granted.

The Board does note that at the time of the January and April 
2003 outpatient visits, a VA neurologist indicated that the 
Veteran had a history of paresthesias in the upper and lower 
extremities since 1983 related to INH use.  He further 
expressed his belief that the Veteran's discomforts were 
actually multifactorial, due in part to a peripheral 
neuropathy originally induced by the INH.  However, March 
2003 EMG/NCV tests revealed a normal nerve conduction study 
in all extremities except for a mild decrease in amplitude of 
the left sural nerve.  Moreover, at the time of an August 
2005 VA examination, the examiner indicated that examination 
for peripheral neuropathy was negative.  While he did state 
that if peripheral neuropathy was found to be present, it was 
at least as likely not related to his prior INH therapy, 
there were no objective medical findings of peripheral 
neuropathy at that time.  

In addition, the September 2006 VA examiner, following a 
comprehensive examination of the Veteran, noted that while 
INH might be associated with peripheral neuropathy when 
pyridoxine was not provided, sustained symptomatology would 
be generally unusual and noted that when medication was 
discontinued, gradual improvement to resolution was to be 
anticipated.  Furthermore, the examiner stated that the 
neurological examination had not revealed evidence of 
peripheral neuropathy.  

Finally, at the time of the December 2008 VA examination, 
performed in conjunction with the August 2008 Board remand, 
physical examination again revealed no signs of peripheral 
neuropathy.  The physical examination results were augmented 
by EMG/NCV studies which revealed no evidence of neuropathy, 
myopathy, or radiculopathy in any of the extremities.  

While the Board notes that the Veteran has expressed his 
belief that he currently has peripheral neuropathy resulting 
from INH therapy in service and that he has indicated that he 
is a Physician's Assistant, the overall evidence demonstrates 
that the Veteran does not currently have peripheral 
neuropathy as demonstrated by the findings at the time of 
numerous VA examinations and EMG/NCV studies performed in 
conjunction with the Veteran's claim for service connection.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


Anemia

The Veteran's service treatment records reveal that in 
February 1984, he was seen with complaints of headaches, 
dizziness, burning sensation in his hands, increased 
temperature, and nose bleeds for a day.  The Veteran was 
noted to have had a Positive PPD reading and to have been on 
INH 250 milligrams four times per day since September 1983.  
Following examination, diagnoses of acute exudative 
pharyngitis and anemia, etiology questionable, secondary to 
recurrent epistaxsis anterior vs. INH induced? were rendered.  
At the time of a February 1984 follow-up visit, the Veteran 
was noted to have microcytic anemia etiology ? INH induced.  
At the time of a March 1984 visit, following laboratory 
testing, an assessment of ? sideroblastic anemia secondary 
INH induced was rendered.  In a May 1984 treatment record, it 
was noted that the Veteran was being followed up for chronic 
anemia.  

In a February 1986 treatment record, the Veteran was 
determined to be hypersensitive to PPD reactor and G6PD 
deficient.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that he was noted to have continued mild anemia 
in 2003.

At the time of an April 2003 VA examination, the examiner 
noted that the Veteran had been told to avoid taking certain 
drugs, including sulfa and primaquine, as they were known to 
cause hemolysis in the presence of G6PD deficiency, resulting 
in anemia.  The examiner also indicated that the G6PD 
deficiency was a congenital disorder.  

At the time of his April 2005 hearing, the Veteran testified 
that it was his belief that the development of 
hemoltyicsideroblastic anemia arose as a result of INH 
treatment he received in service.  He noted that he was first 
diagnosed in February 1984.  He further stated that 
sideronblastic anemia had been shown in lab results in 2002.  

In conjunction with the August 2005 Board remand, the Veteran 
was afforded an additional VA examination in August 2005.  
The examiner indicated that the claims folder was reviewed.  
The examiner noted the history reported by the Veteran and 
stated that a comment would be made following CBC testing.  
The examiner indicated that the CBC results from August 30, 
2005, showed no evidence of anemia.  

The Veteran was afforded a VA examination in December 2008, 
in conjunction with the August 2008 Board remand.  The 
examiner indicated that the claims folder was available for 
review and had been reviewed.  The examiner reported the 
inservice medical history, including the INH therapy.  The 
examiner noted that laboratory testing revealed findings 
which substantiated anemia.  The examiner stated that he was 
unable to state without speculation whether or not the 
Veteran's anemia was related to his INH treatment.  

As a result of the December 2008 VA examiner's inability to 
provide an opinion as to the etiology of the Veteran's anemia 
and its relationship, if any, to his period of service, 
including as a result inservice INH therapy, the matter was 
referred for a VHA opinion in September 2009.  

In its request, the Board noted the inservice findings and 
the results of VA examinations performed in August 2005 and 
December 2008.  The Board further indicated that the December 
2008 VA examiner did not comment on the relationship, if any, 
between the Veteran's G6PD deficiency and his anemia and was 
unable to state without speculation whether the Veteran's 
anemia was related to INH therapy during military service.  

The Board requested that the reviewer provide a diagnosis 
stating whether the Veteran had had anemia since 2002 (he 
filed his claim in 2002) and, if so, what type of anemia.  
The reviewer was also asked to provide a medical opinion 
regarding the etiology of the Veteran's current anemia and to 
indicate whether it was at least as likely as not (50 percent 
probability or greater) that the current anemia had its 
origins in service.  The reviewer was also asked to discuss 
the abnormal post-service CBC values, despite the Veteran's 
apparent avoidance of medications because of his G6PD 
deficiency.  

In an October 2009 report, the examiner indicated that the 
medical records were reviewed but the actual laboratory data 
was not completely described or given in the records.  He 
stated that most likely, the Veteran had hereditary anemia, 
which might be either a+-thalassemia trait or a rare form of 
B-thalassemia-trait.  In both forms, there may be mild anemia 
usually not associated with any clinical disability.  In this 
particular subject, the examiner favored the diagnosis of a+-
thalassemia trait because of the normal hemoglobin 
electrophoresis, without any increase of hemoglobin A2 and F.  
He noted that in B-thalassemia trait there was always a 
modest increase in hemoglobin A2 and F, except in rare forms 
of B-thalassemia.  He indicated that both a-thalassemia and 
B-thalassemia were hereditary and have microcytic indices 
(low MCV).  Therefore, because of their hereditary pattern, 
these disorders could not be considered service-related 
conditions.  

The examiner stated that there was not clear evidence in the 
medical records to support a diagnosis of G-6PD.  He noted 
that individuals who inherited (X-linked hereditary pattern) 
the common forms of G-6PD, such as G-6PDA (-) or G-6PD 
Mediterranean, usually had no clinical manifestations.  The 
examiner stated that the major clinical consequence of G-6PD 
deficiency was hemolytic anemia that was usually associated 
with stress, most notably drug administration or infection.  
In the absence of hemolysis, the morphology of the G-6-PD 
deficiency red cells appeared normal (normal MCV).  He noted 
that there were many drugs and chemicals that could 
precipitate a hemolytic episode in subjects with G-6PD 
deficiency, but INH was in the list of drugs that could 
probably be given in normal therapeutic doses to those 
subjects with G-6PD deficiency.  

The examiner further indicated that INH might sometimes be 
related to sideroblastic anemia.  He noted that the Veteran 
was apparently given INH from 1983 to 1984 and his hemoglobin 
levels were in the range of 11.3g/m/dL to 11.6 gm/dL.  Most 
recent CBC in May 2005 revealed a normal hemoglobin level of 
13.6 with persistent microcytosis.  Therefore, there was 
always the possibility that INH was associated with some 
degree of anemia during 1983-1984 but not related to the G-
6PD deficiency mechanism.  The examiner also noted that there 
were other clinical factors that might be related to some 
degree of anemia, including the fact that the Veteran had 
rheumatoid arthritis and was treated with Methotrexate. 

In response to the examiner's report, the Veteran submitted a 
duplicate photocopy of the February 1986 service medical 
record noting he was G6PD deficient as of August 4, 1983, and 
clinical laboratory studies dated in August 2002, December 
2005, February 2007, May 2008, September 2008, December 2008, 
April 2009, and September 2009, showing low hemoglobin 
readings.  

The Board notes that the Veteran has expressed his belief 
that his current anemia is related to his period of service, 
to include as a result of INH therapy.  However, the overall 
weight of the evidence is against the Veteran's claim.  While 
the Board notes that the Veteran was found to have anemia in 
service and has subsequently been diagnosed as having anemia 
following service, the Chief of the Hematology Section of the 
Birmingham VAMC, following a comprehensive review of the 
Veteran's claims folder, indicated that the Veteran had 
hereditary anemia, which was usually not associated with any 
clinical disability.  He further observed that because of the 
hereditary pattern, the disorder could not be considered a 
service-related condition.  

The examiner further noted that there was not clear evidence 
in the medical records to support a diagnosis of G-6PD and 
that while there were many drugs that could precipitate an 
episode of hemolytic anemia, INH was on the list of drugs 
that could probably be given in normal therapeutic doses to 
those with G-6PD deficiency.  

While the examiner noted that there was always the 
possibility that INH was associated with some degree of 
anemia during 1983-84, it was not related to the C-6PD 
mechanism.  The examiner also stated that the Veteran' s 
anemia could be related to treatment of rheumatoid arthritis 
with Methotrexate, for which service connection is not 
currently in effect.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.



Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Board notes that the Veteran's status has been 
substantiated.  The Board observes that in September 2002, 
November 2004, and November 2008 letters, the RO/AMC  
provided the Veteran with notice that informed him of the 
evidence needed to substantiate his claim.  The letters also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letters also 
told him to submit relevant evidence in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claims 
in the November 2008 letter.  

VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.  
As to the issue of service connection for anemia, the Board 
further notes that the matter was also referred for a VHA 
opinion with regard to the etiology any current anemia, and 
its relationship, if any, to his period of service, with the 
requested opinion being provided in October 2009 and the 
Veteran being given the opportunity to reply to such opinion.  
The Veteran chose to reply and submitted additional treatment 
records along with the appropriate waiver.

With regard to the claim of service connection for peripheral 
neuropathy, the Veteran was afforded VA examinations in 
September 2006 and December 2008.  The December 2008 VA 
examiner had the claims folder available.  The examination 
provided the necessary detail to properly assess the 
Veteran's current peripheral neuropathy and its relationship, 
if any, to his period of service.  Thus, the examinations 
were sufficient for VA rating purposes.  

As to the issue of service connection for anemia, the Board 
notes that the Veteran was afforded VA examinations in April 
2003, August 2005, and December 2008.  Moreover, a VHA 
opinion was obtained with regard to the etiology of any 
anemia and its relationship to service in October 2009.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements; his testimony; and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon 
the foregoing, the duties to notify and assist the Veteran 
have been met, and no further action is necessary to assist 
the Veteran in substantiating this claim.  


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for anemia is denied.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


